 KING SOOPERS, INC. 269King Soopers, Inc. and United Food and Commercial Workers, Local Union No. 7.  Case 27ŒCAŒ16818Œ1 September 30, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On December 7, 2000, Administrative Law Judge James L. Rose issued the attached decision.  The General Counsel and the Charging Party each filed exceptions and supporting briefs, the Respondent filed a brief in answer to the exceptions, and the General Counsel and the Charging Party each filed a reply to the answering brief. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings, and conclusions and to adopt the recommended Order. Contrary to our dissenting colleague, we agree with the judge that the Respondent did not violate Section 8(a)(5) of the Act by refusing to deal with George Gonzales as the Union™s business agent. Gonzales was a long-term meat department employee for the Respondent.  He also served as a union steward for approximately 13Œ14 years at the relevant store.  On March 6, 1996,1 Gonzales confronted his supervisor about the Respondent™s decision to assign him to work on a Saturday.2  During this confrontation, Gonzales an-grily threw his meathook over his shoulder, narrowly missing an employee.  He also threw a 40-pound piece of meat into a saw (breaking its blade); threw his knife into a box; threatened his supervisor; and refused to follow the store manager™s order to leave the store. On March 16, the Respondent terminated Gonzales, based on his threatening and violent behavior.  An arbi-trator upheld the termination.  Relevantly, the arbitrator found that Gonzales™s above-described behavior demon-strated not only that he cannot control his temper, but also that he was capable of seriously endangering the safety of the supervisor and the employee who had been present during the confrontation.  Finally, the arbitrator found that, a few months before March 1996, Gonzales, while serving in his capacity as union steward, had placed his hand over the store manager™s mouth during a discussion with her.   On February 14, 2000, the Union hired Gonzales as a business agent.  He was assigned to service several stores, including the one where the above-mentioned                                                            1 All dates refer to 1996 unless otherwise indicated. 2 Gonzales wanted to take the day off to celebrate his birthday. confrontation occurred.  On March 7, 2000, the Respon-dent advised the Union that, given the nature of the inci-dent leading to Gonzales™ termination (as well as his vio-lent and threatening conduct preceding his termination), it would not deal with him regarding union matters. Under settled Board law, an employer is justified in re-fusing to meet with a particular union representative if there is ﬁpersuasive evidence that the presence of [that individual] would create ill-will and make good faith bargaining impossible.ﬂ  KDEN Broadcasting Co., 225 NLRB 25, 35 (1976) (emphasis in original).  As the judge found, the Respondent has met this bur-den.  In this regard, uncontroverted evidence demon-strates that Gonzales engaged in volatile and disruptive workplace misconduct on March 6, which gave rise to his termination.  This misconduct, which was triggered by a minor scheduling dispute, clearly jeopardized the safety of a supervisor and a fellow employee, and is suf-ficient to establish that Gonzales™ presence would pre-clude good-faith bargaining.  Thus, in light of Gonzales™ egregious misconduct, in-dividuals required to deal with him in a potentially ad-versarial setting (a grievance meeting, for example) might reasonably be preoccupied with the legitimate concern that he would react violently if his position did not prevail.  Such a preoccupation undermines good-faith collective bargaining because it impedes a vigorous ex-change of positions unencumbered by the threat of an adversary™s violent reaction.  In short, Gonzales™ propen-sity to react violently during a confrontation would cast a lingering and threatening shadow over collective bar-gaining, which must, of course, occur in an atmosphere devoid of violence and threats if it is to succeed.  Based on these circumstances, then, we agree with the judge that the Respondent should not be required to deal with Gonzales as a union business agent because his presence would create ill will and would make good-faith bargain-ing impossible. Our dissenting colleague contends, principally, that it is unfair to allow the Respondent to refuse to deal with Gonzales because the incident leading to his termination occurred several years ago.  Our colleague further argues that Gonzales™ nonviolent dealings with employers dur-ing his tenure as a shop steward, and later, as a business agent, should negate any concern that his propensity to react violently during a confrontation would repeat itself.  These contentions are without merit.   The fact that Gonzales has had nonviolent encounters as a shop steward in the past as well as some nonviolent encounters with employers in his capacity as a business agent is of limited significance in resolving the issue at hand, namely, whether his tendency to react violently 338 NLRB No. 30  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 270during a confrontation
 justifies the Respondent™s refusal 
to deal with him.  In brief, neither Gonzales™ past behav-
ior nor his behavior as a business agent eliminates the 
effect of the egregious misconduct which gave rise to his 
termination.  Additionally, our colleague ignores the ar-
bitrator™s finding that, a few months before the incident 
leading to his termination, Gonzales, while acting in his
 capacity as shop steward, pl
aced his hand over the store manager™s mouth during a discussion with her.   
Our dissenting colleague con
cedes, as she must, that 
the arbitrator upheld Gonzales™ termination.  Nonethe-
less, she contends that the incident leading to his termi-
nation involved ﬁno actual or intended physical contact, 
and was purely personal in nature.ﬂ  The absence of in-
tent or actual physical contact is irrelevant in these 
circumstances, however.  Gonzales™ behavior was plainly 
reckless, and although he might have acted without a 
subjective intent to cause phy
sical injury when he nar-rowly missed striking an employee with a meathook, this 
does not mitigate or change how it would reasonably be 
perceived by bystanders, and thus does not ameliorate 
the potentially debilitating effect on bargaining.
3Finally, our colleague™s reliance on 
Caribe Staple
 Co.
, 313 NLRB 877 (1994), is misplaced.  In that case, the 
respondent attempted to reduce the size of the union™s 
bargaining team from 10 to 4 members, and sought to 
exclude, among others, an 
employee who had recently 
been terminated.  Significantly, however, the respondent 
raised no objection to the participation of that individual 
at two bargaining sessions after his discharge.  In effect, 
then, in the circumstances of that case, the respondent 
waived any right to demand his exclusion.  By contrast, 
in the instant case, the Respondent refused to deal with 
Gonzales as soon as it became aware that he had been 
assigned to service four of its stores.  Further, as the dis-

sent concedes, individual misconduct that undermines 
good-faith bargaining is not limited to what occurs dur-
ing bargaining itself.  See 
Sahara Datsun
, 278 NLRB 
1044, 1046Œ1047 (1986), enfd. 811 F.2d 1217 (9th Cir. 
1987). ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
                                                           
                                                           
3 Our colleague speculates that th
e Respondent™s statement that it 
would only permit Gonzales to enter its stores ﬁfor the sole purpose of 
shoppingﬂ demonstrates that it did not
 seriously believe that Gonzales 
posed a threat to others.  Contrary to our colleague™s contention, the 
Respondent™s statement demonstrates no such thing. The issue here 
involves the Respondent™s refusal to deal with Gonzales as a union 
business agent, not Gonzales™s status as a customer.   
MEMBER LIEBMAN, dissenting. 
My colleagues™ decision to permit the Respondent to 
seize upon a 4-year old personal incident to justify refus-
ing to deal with George Gonzales as the Union™s duly 
designated representative misapplies precedent and 
threatens the Act™s guarantee that employees will have 
the right to bargain collectively through representatives 
of their own choosing.  Accordingly, I dissent. 
That Gonzales was lawfully discharged for cause in 
March 1996Šafter 23 years as a meatcutter and 13 years 
as union steward in Respondent™s store 3Šwas resolved 
by an arbitrator and is not in dispute.  His termination 
followed an argument with his department manager in 
which Gonzales reacted in a
nger over being scheduled to work on his 50th birthday, for which he had earlier re-
quested leave.  Relying on th
e potential for injury created by an emotional outburst in 
that workplace environment, 
and despite Gonzales™ otherwise exemplary employment 
record, an arbitrator upheld his termination.
1  In reaching his decision, the arbitrator made a specific finding that 
during the exchange, Gonzales was 
not acting in his ca-
pacity as steward, but rather was arguing as an affected 
employee about his own schedule. 
My colleagues err in assessing the probable impact of 
Gonzales™ participation in collective bargaining today 
based solely on a single, remote instance of inappropriate 
conduct involving a purely personal matterŠand di-
rected toward a supervisor with whom Gonzales is 
unlikely to come into contact.
2  Far more relevant is the 
absence of evidence that during Gonzales™ many years as 
union steward, he ever engaged in inappropriate or abu-

sive conduct toward Respondent™s representatives. Gon-
zales™ record as steward was essentially unblemished, 
and he appears to have contributed to a productive col-
lective-bargaining relationship.  The evidence shows 

that, as steward, Gonzales 
had daily contact with manag-
ers and supervisors; engaged in disciplinary interviews 
and steps 1 and 2 grievance meetings on a weekly basis; 
discussed and resolved all manner of workplace com-
plaints, employee disputes, 
and disciplinary proceedings;  1 While no one suffered any injury as a result of Gonzales™ behavior, 
the arbitrator stressed the importan
ce of an employer™s obligation to 
maintain a safe workplace for all employees.  He concluded that the 
possibility of harm posed by Gonzal
es™ losing his temper in a setting 
equipped with knives, saws, and meat
hooks was too high to risk return-
ing him to the job. 
2 For reasons totally unconnected to 
the events of this case, the su-
pervisor involved in the 1996 incident 
transferred to a store that is not 
among those to which Gonzales has been assigned to serve as business 

representative.   KING SOOPERS, INC. 271and participated in negotiations.  At no time did Gonza-
les™ behavior become an issue.
3Gonzales™ newly-acquired duties as union business 
representativeŠwhich he assumed in February 2000, 
nearly 4 years after his discharge
4Šincluded enforcing 
collective-bargaining agreements, conducting grievance 
meetings at steps 1 and 2, and counseling employees, all 
functions closely similar to the duties he carried out ap-
propriately as a steward.  From February 23, to March 1, 
2000, Gonzales made visits to
 four different facilities run 
by the Respondent, including two stops at store 3, the site 
of his prior representational experience.
5  In addition to 
introducing himself to management personnel and em-

ployees at these sites, Gonzales also participated in 
grievance meetings at two locations.  There is no evi-
dence that problems of any kind arose, or that anything 
out of the ordinary occurred, during the course of these 
visits. 
Nevertheless, on March 7, Respondent™s attorney noti-
fied the Union that the Respondent would not permit 

Gonzales into its stores for the purpose of dealing with 
management regarding labor relations, grievances or 
other union matters.  Cited as the basis for its position 
was the ﬁviolent and threateningﬂ conduct that led to 
Gonzales™ termination some f
our years earlier.  The letter nevertheless specifically invited Gonzales to come into 

its stores as a customer to shop.
6                                                          
 e.                                                           
3 Repeated assertions by the majority notwithstanding, there is no 
competent record evidence to support a finding that Gonzales had dem-
onstrated a ﬁpropensity to react vi
olently.ﬂ My colleagues rely on a reference in the arbitrat
or™s decision in Gonzales™ discharge case to a prior incident in which he ﬁplaced
 his hand over the store manager™s 
mouth.ﬂ  This occurred during a di
scussion about a deli clerk™s sched-
ule.  It appears that Gonzales placed his hand to the manager™s mouth to 
signal that he wanted an opportunity to respond to the manager™s com-
ments.  According to the arbitrator™s account, when the manager 
stepped back, Gonzales ﬁimmediat
ely apologized.ﬂ  Nothing more 
came of the matter.  
There is no suggestion that Gonzales was violent or out of control 
during this exchange or that the manager was harmed in any way.  The 
manager involved in that incident di
d not testify in this proceeding.  
The only testimony on the subject is Gonzales™ answer on cross-

examination that he recalled that the issue was discussed in his arbitra-
tion decision and that he denied an
y implication of misconduct.  Thus, 
the majority accords pivotal weight
 to evidence of scant probative 
value. 
4 Gonzales was employed as a meatcutter in other retail grocery 
stores during the period between his 
discharge and being hired by the 
Union. 
5 Department manager Gallegos, the store manager, and the assistant 
manager, all of whom had been i
nvolved in Gonzales™ termination, 
were no longer working at store 3. 
6 If the Respondent seriously believed that Gonzales posed a threat 
to the safety and well being of ot
hers, it would seem logical for the 
Respondent to seek to insulate its cu
stomers as well as its managers and 
employees from such threat. 
Thereafter, on March 10, the manager of Respondent™s 
store 2 declined to set up a step 2 grievance meeting with 
Gonzales, stating, that he ha
d been directed not to deal with Gonzales.  Within days, other managers followed 
suit, two warning that Gonzales™ failure to leave the 
premises would result in the police being called to re-
move him.
7  After weeks of discussions between the Re-
spondent and the Union, and despite the written assur-
ance of the union president th
at Gonzales would comport 
himself in a professional manner,
8 the Respondent held 
firm to its refusal to deal with Gonzales as the union 

representativAmong the rights guaranteed employees under Section 
7 of the Act, is ﬁto bargain collectively through represen-
tatives of their own choosing.ﬂ  This guarantee has been 
construed by the Board to include the union™s unilateral 
right to choose the individuals it wants to act as its 
agents.9  The Act requires an employer to recognize, 
meet, and deal with whomever the union designates as its 
representative in collective bargaining.  Failure to do so 
violates an employer™s obligation to bargain under Sec-
tion 8(a)(5), except in rare circumstances.  The test is 
whether there is ﬁ
persuasive
 evidence
 that the presence of the particular individual would create ill will and 
make good faith bargaining impossible.ﬂ  
KDEN, supra, 225 NLRB at 35 (emphasis in original).  See also 
Gen-eral Electric Co. v. NLRB, 412 F.2d 512 (2d Cir. 1969) 
(describing exceptions to the right to choose bargaining 
representative as ﬁrare and confinedﬂ). Applying that standard, consistent with the Board™s 
past decisions, I see no basis for the Respondent™s refusal 

to deal with Gonzales. The incident relied on by the Re-
spondent occurred some 4 years earlier, involved no ac-
tual or intended physical contact, and was purely per-
sonal in nature.  The supervisor whose actions triggered 
Gonzales™ misconduct is now working at a store not in-
cluded within Gonzales™ jurisdiction as business repre-
sentative, so there is no prospect of any lingering per-

sonal ill will between the two affecting the bargaining 
process.  As demonstrated, Gonzales™ most recent visits 
to the Respondent™s facilities in his role as business agent 
were professional and productive.  The objective evi-
 7 During the incident that gave rise to his termination, the police 
were not summoned, and neither a criminal charge nor a civil complaint 
was filed. 8 Union President Duran made this representation in a March 31 let-
ter to Respondent™s president.  Th
e Respondent did not request further 
assurances. 9 See People Care, Inc., 327 NLRB 814, 824 (1999); 
Long Island 
Jewish Medical Center, 296 NLRB 51, 71Œ72 (1989); 
Fitzsimons Mfg. 
Co., 251 NLRB 375, 379 (1980), enfd. 670 F.2d 663 (6th Cir. 1982); 
KDEN Broadcasting Co.,
 225 NLRB 25, 35 (1976). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 272dence here, then, falls far short of the strict standard es-
tablished by the Board. 
The Board™s decision in Caribe Staple Co.,
 313 NLRB 
877 (1994), is illustrative.  There, the Board affirmed a 
judge™s determination that an employer could not compel 
the exclusion of the union™s re
presentative, a former em-
ployee, from contract negotiations even though that indi-
vidual had been fired just weeks before for having com-
mitted repeated physical attacks on his supervisor.  Be-
cause the misconduct was unrelated to bargaining and 
involved no member of the employer™s negotiating team, 
good-faith bargaining was not impossible.  Id. at 889Œ
890.  I am not persuaded by the majority™s effort to dis-
tinguish 
Caribe Staple
 by re-rationalizing that decision, 
and I am aware of no precedent that, on its facts, sup-
ports the result here.
10For all of these reasons, I would reverse the judge™s 
dismissal of the complaint. 
 Amadeo E. Ruibal, Esq. and Daniel J. Michalski, Esq., for the General Counsel. Emily F. Keimig and Patrick R. Scully, Esqs., of Denver, Colo-
rado, for the Respondent. Michael J. Belo, Esq., 
of Wheat Ridge, Colorado, for the 
Charging Party.
 DECISION STATEMENT OF THE CASE JAMES L. ROSE, Administrative Law Judge.  This matter was tried before me at Denver, 
Colorado, on October 5, 2000, upon the General Counsel™s complaint which alleged that the Re-
spondent refused to deal with a business agent of the Charging 
Party and thus violated Section 8(a)(5) of the National Labor 
Relations Act (the Act). The Respondent generally denied that it committed any vio-
lations of the Act and affirma
tively contends that it was not 
required to deal with the business agent because he had previ-
ously been discharged by the Respondent for having engaged in 
violent behavior toward a fellow employee and a supervisor. 
On the record as a whole, including my observation of the 
witnesses, briefs, and arguments
 of counsel, I make the follow-ing findings of fact, conclusi
ons of law, and recommended Order.                                                           
 10 Where the Board has found that a representative™s conduct outside 
the bargaining process justified a refu
sal to deal with him, that conduct 
has been easily distinguishable from Gonzales™ single, if dramatic, 
display of temper.  In 
Sahara Datsun, 278 NLRB 1044 (1986), enfd. 
811 F.2d 1217 (9th Cir. 1987), for example, the employee representa-
tive disseminated a newsletter to all employees that accused the Re-
spondent™s owners of involvement in
 prostitution and the use and sale of cocaine.  He also made unsubstantiated accusations to the Respon-
dent™s bank that certain management
 officials, including officials who 
could be expected to be involved in
 bargaining, had 
engaged in fraudu-
lent financial practices. 
I.  JURISDICTION
 The Respondent is a corporation engaged in the operation of 
retail grocery stores with fac
ilities, among other places, in the 
Denver, Colorado metropolitan area.  During the course and 
conduct of this business the Re
spondent annually purchases and 
receives directly from points outside the State of Colorado, 
goods, products, and materials valued in excess of $50,000 and annually derives gross revenues in excess of $500,000.  The 

Respondent admits, and I conclude, that it is an employer en-
gaged in interstate commerce w
ithin the meaning of Section 
2(2), (6), and (7) of the Act. II.  THE LABOR ORGANIZATION INVOLVED The Charging Party, United Food and Commercial Workers, 
Local Union 7 (the Union) is admitted to be, and I find is, a 
labor organization within the meaning of Section 2(5) of the 
Act.  
III.  THE ALLEGED UNFAIR LABOR PRACTICES A.  The Facts 
For many years, the Union has been the bargaining agent for 
units of the Respondent™s Denver area employees, and the par-
ties have signed successive coll
ective-bargaining agreements, 
the most recent of which is effective from July 11, 1999, 
through September 11, 2004. On March 19, 1996, the Respondent terminated Union Stew-ard George Gonzales, a long-te
rm meat department employee 
in store 3.  The basis of the discharge was the alleged violent 

and threatening acts by Gonzales toward his supervisor and a 
fellow employee on March 6, of that year.  Gonzales grieved 
his discharge and the matter was arbitrated, with the arbitrator 
concluding that in fact he willfully engaged in the acts alleged 
and that discharge was the appropriate penalty. 
In brief, according to the decisi
on of the arbitrator, Gonzales 
and his supervisor had a dispute over the assignment of Gonza-
les to work a Saturday (which Gonzales wanted off because it 

was his 50th birthday).  Gonzales became angry and threw a 
40-pound chunk of meat against a saw, breaking the blade, 
threw his meathook over his shoul
der (narrowly missing a fel-
low employee), and threw his knife in a box.  He threatened his 
supervisor, and subsequently, went
 told by the store manager to 
leave, he refused to do so.  Gonzales took the position then, and 
in testimony during the instant trial, that the events did not 
occur as found by the arbitrator.  He claims that these acts were 
accidents, though agreeing to the confrontation over being as-
signed to Saturday work.  The arbitrator also found, though 
denied by Gonzales, that a fe
w months previously, during a 
discussion with the store manager while acting as a union stew-ard, Gonzales put his hand over her mouth. In concluding that the discharge of Gongalez, a 23-year em-
ployee, was warranted, the arbitr
ator ﬁviews grievant™s behav-
ior as something a good deal more serious than a simple and 
momentary loss of temper . . . .  He demonstrated with remark-
able clarity that he cannot not [sic] control his temper and that 
in his loss of control he is capable of seriously endangering the 
safety of two fellow employees only a few feet from him, as 

well as his own safety . . . .  This conclusion is buttressed by the 
 KING SOOPERS, INC. 273fact that grievant lost his temper only a few months earlier in 
the incident with (the store manager) and (assistant store man-ager).ﬂ On February 14, 2000,
1 Gonzales was hired by the Union as 
a business agent and was assigned to service four of the Re-
spondent™s stores (including the one where he had been em-
ployed), three Safeway stores and two others.   
Stephen J. Dicvoce, the Responde
nt™s director of human re-sources and labor relations, testified that on learning of this 
assignment, he conferred with 
the Respondent™s vice president of operations.  They determined, 
based on the arbitrator™s deci-sion that the Respondent would not deal with Gonzales.  Never 
before, in his experience, had the Respondent taken such a 
position.  By letter of March 7, counsel 
for the Respondent advised the Union™s president, Ernest Duran, that ﬁgiven the nature of the 

incident resulting in Mr. Gonzales™ termination and his history 
of similar, violent and threatening conduct preceding his termi-
nation, King Soopers has determin
ed that Mr. Gonzales is per-mitted in its stores for the sole purpose of shopping, but not to 

deal with store management regarding labor relations, griev-ances, or other union matters.ﬂ Duran responded, ﬁBe advised Local 7, not you, has the right 
to determine who will serve as a 
Union Representative.  Indeed, your assertions are untrue and appear libelous.ﬂ  
There followed a further exchange of letters between the Re-
spondent and Union to like effect and on March 10, the charge 
in this case was filed.  Effective April 17 (ﬁ[u]ntil we are suc-
cessful in winning the grievance to allow George Gonzales 
back in King Soopers storesﬂ) . . . certain changes in business 
agent assignments were made by the Union such that Gonzales 
was assigned to 10 Safeway stores
 and the Safeway meat plant. 
B.  Analysis and Concluding Findings The parties agree that as a general rule, a labor organization 
can designate whomever it wishes
 to be its agent for purposes 
of collective bargaining, handli
ng grievances, and related mat-ters.  They also agree that 
in extraordinary circumstances, 
where the union™s designated representative is, or reasonably 
could be, disruptive to the collective-bargaining process, an 
employer can refuse to deal w
ith that representative without violating its duty to bargain. 
Thus in Fitzsimmons Mfg. Co., 251 NLRB 375 (1980), affd. sub nom.  Auto Workers v. NLRB, 
670 F.2d 663 (6th Cir. 1982), there was a physical confrontation between the union represen-
tative with whom the company refused to deal and the com-
pany™s personal director, during which the union representative 
grabbed the personal director by the tie, said he would punch 
him in the face and suggested they go outside and fight.  
Though the union gave assurances such would not be repeated, 
the Board concluded that the union agent™s ﬁconduct (was) sufficiently egregious to make bargaining impossible . . . .ﬂ  
251 NLRB at 382.  The Board quoted the test set forth in 
KDEN Broadcasting Co., 
225 NLRB 25, 35 (1976): whether there is ﬁpersuasive evidence that
 the presence of the particular 
                                                          
 1 All dates are in 2000, unless otherwise indicated. 
individual would create ill will and make good-faith bargaining 
impossible.ﬂ  See also 
Sahara Datsun, 278 NLRB 1044 (1986). A company™s burden in refusing to meet with a particular 
representative of a union is fairly heavy.  For instance, in 
Long Island Jewish Medical Center, 
296 NLRB 51 (1989), the busi-ness agent pushed the hospital™s administrator, called her an ﬁassholeﬂ a number of times and momentarily blocked her from 
her desk.  The Judge and Board concluded that these acts were 
provoked and thus were not sufficiently egregious under the 
test of Fitzsimmons to justify the company refusing to deal with 
the business agent.  See also 
People Care, Inc., 
327 NLRB 814 (1999), where insistence on removal of the union™s attorney 
was not justified since there was insufficient evidence that his 
presence would cause unreasonable hostility. 
At the time of his discharge, Gonzales had been an employee 
of the Respondent for 23 years and had been a union steward of 
13 or 14 years, dealing daily w
ith management on a variety of 
labor issues.  Never did the Respondent take the position that 
his actions as a steward were such that the Respondent would 
not deal with him.  The basis 
for the Respondent™s refusal to deal with him now, as a business 
agent, is the event which lead 
to his discharge in 1996, though his ﬁhistory of similar, violent 
and threatening conductﬂ was also cited. Thus the question here is whet
her the prior acts of Gonzales, 
and in particular those for which he was discharged 4 years 

ago, were sufficiently egregious to justify the Respondent™s 
refusal to deal with him as a bus
iness agent servicing its stores.  
I conclude they were. 
There are two factors at work here which, combined, I con-
clude justify the Respondent™s refu
sal to deal with Gonzales.  
The first, and most important, is his violent behavior in 1996 
arising out of a work related issue.  Although Gonzales denied, 

and continues to deny, that he
 did anything wrong, must less 
violent, the Respondent has a 
reasonable basis to conclude otherwise.  Though the recitation of facts in the arbitrator™s 
decision are hearsay, the truth of 
those facts is not as important as the fact they were found by an independent adjudicator.  
Based on the arbitrator™s decision, the Respondent could cer-
tainly conclude that when confronted, Gonzales has the propen-
sity to react violently and could pose a physical danger to oth-
ers. 
As noted above, Gonzales continues to deny the facts leading 
to his discharge, which the Union apparently supports since 
Duran wrote that the Respondent™s asserted reasons for refusing 
to deal with Gonzales were ﬁuntrue and appear libelous.ﬂ 
(Though counsel for the Union represented here that Gonzales 
ﬁlost his temper.ﬂ)  Thus at no 
time did the Union or Gonzales give any assurances that such behavior would not reoccur.   
Further, I discredit Gonzales.  In the spring of 2000, and af-
ter this case was filed, Gonzales sought out his former supervi-
sor, Joe Gallegos.  According to Gonzales, this was solely for 
the purpose of consoling Gallegos concerning the events which 
occurred in 1996.  He gave no reason why he had waited 4 
years.  Gallagos, on the other hand, credibly testified that Gon-
zales wanted him to tell the human resources directors that 
Gonzales is not a violent person.  While this meeting is of little 
materiality here, it underscores my conclusion that Gonzales is 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 274                                                          
willing to rearrange facts in a wa
y he perceives will be to his 
benefit. The fact that Gonzales™ outburst happened 4 years ago is of 
some relevance, but is not dispositive.  While somewhat remote 
in time, the reported actions by 
Gonzales demonstrate a violent 
propensity which the Respondent need not be required to be 
subjected to.   
The second factor is necessity.  The Union has about 18,000 
members working in about 200 retail grocery stores in Colo-
rado and Wyoming, which are serviced by 21 business agents 
(exclusive of union officers).  Eighty of those stores are King 
Soopers.  Fifty-five are Safewa
y stores, another 40 are Albert-
sons and the rest are miscellaneous.   Gonzales has no demonstrated
 expertise which would sug-gest that the Union™s membership would not be as well served 
if he was assigned to service stores other than King Soopers.  
He testified that he had 14 years experience in dealing with the 
King Soopers contract with the 
Union; however, he also testi-fied (as did others) that after his discharge in 1996, the King 
Soopers contract was substantially changed.   
In short, no persuasive reason was offered why Gonzales 
need be assigned to any of the Respondent™s stores other than 
that is what the Union wanted.  Again, the Union has the gener-

ally unfettered right to select which individuals will represent it 
in various stages of collective bargaining.  But where, as here, 
the Respondent has a reasonable basis for declining to deal with 
a particular individual and the Union can show no overriding 
reason for selecting that individual, then the Respondent is 
justified in its refusal. Accordingly, I conclude that the Respondent did not violate 
Section 8(a)(5) in refusing to deal with Gongalez and I shall 
recommend that the complaint be dismissed. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2ORDER The complaint is dismissed in its entirety. 
   2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 